DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 07/26/2018. Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/13/2019 and 08/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8-14 are objected to because of the following informalities: the recitation of “...a process comprising” in claim 8 line 2 should be “...a process comprising:” (emphasis added). Dependent claims 9-13 are objected to based on the same rationale as claim 8. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se.
See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, “computer readable medium” recited in claim 8 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. Nuijten, 500 F.3d at 1357. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite “non-transitory computer readable medium.” Dependent claims 9-13 are rejected based on the same rationale as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Escalante et al. (“Sow-activity classification from acceleration patterns: A machine learning approach”) in view of NAKANO et al. (US 2018/0350069 A1).
Regarding Claim 1,
Escalante et al. teaches A process comprising: identifying a plurality of classes in a first dataset (pg. 18 second to last full paragraph: “Let us consider a data set D formed by N pairs in the form (xi, yi), where xi∈Rd is an observation, d is the dimensionality of the observations, and yi ∈ C indicates the corresponding class label for xi, where C = {1, … , K} for a problem of K classes or labels associated to the problem at hand” and pg. 19 Section 4.1: “The data considered in this study consist of 4D time series labeled with one out of the five activity types (introduced in Section 2)” teaches identifying multiple classes in a first dataset);
Fig. 3: 
    PNG
    media_image1.png
    528
    920
    media_image1.png
    Greyscale

teaches training an independent classifier for each class in the dataset and providing all classes in the dataset to each independent classifier (see Fig. 3 “training set for classifier 1 vs all“ and pg. 21 first paragraph: “Here, one of the most successful and most used technique, the one-vs-all approach...was considered” wherein the one-vs-all approach allows the classifier to classify one specific class while rejecting other classes); pg. 21 Section 5.1: “The following classifiers available in the CLOP toolbox (Saffari and Guyon, 2006) were considered in the experimental study: neural network (neural), support vector machine classifier (SVM), Naïve Bayes classifier (naive), linear classifier (zarbi), random forest (RF) and logitboost with trees (logitboost)” teaches a classifier can be a neural network);
separately training each independent artificial neural network to respond to a single class in the first dataset and to reject all other classes in the first dataset (Fig. 3 teaches each classifier is trained separately to respond to a specific class and reject other classes in the dataset (see Fig. 3 “training set for classifier 1 vs all“ and pg. 21 first paragraph: “Here, one of the most successful and most used pg. 21 Section 5.1 teaches a classifier can be a neural network).
Escalante et al. does not appear to explicitly teach providing output from each independent artificial neural network to a combining classifier; and training the combining classifier to identify all classes from the first dataset based on the output of all the independent artificial neural networks.
However, NAKANO et al. teaches providing output from each independent artificial neural network to a combining classifier (Fig. 2A teaches that each of the first neural networks 213A, 213B, 213C, and 213D (correspond to independent neural networks) provides respective output (see output 219A-219D) to a second (combining) neural network 210, see pg. 3 [0037]: “each output (219A-219D) may be input into a unique node of second neural network 210”); and 
training the combining classifier to identify all classes from the first dataset based on the output of all the independent artificial neural networks (Fig. 2A and pg. 3 [0037]: “second neural network 210 may learn habits of each first neural network (213A-213D), which may influence the results, improving the reduction of false positives in applicable situations. Second neural network may have two output nodes, such as one for a probability that the sample will fall into a certain classification, and another output node for the probability that it will not, which is usually one minus the probability from the one node” teach that based on the output from the first (independent) neural networks, the second (combining) neural network is trained and outputs (identifies) at least two probabilities to indicate whether the input falls into a classification (first class) or does not fall into a classification (second class); pg. 2 [0012]: “the trained first and second neural networks may be used to determine an unknown result, such as a classification, such as whether or not a sample includes a nodule” teaches a use case of using the first (independent) neural networks and second (combining) neural network to determine whether or not a sample includes a nodule (one class) or does not include a nodule (another class)).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate providing output from each independent artificial neural network to a combining classifier; and training the combining classifier to identify all classes from the first dataset based on the output of all the independent artificial neural networks as taught by NAKANO et al. to the disclosed invention of Escalante et al.
One of ordinary skill in the arts would have been motivated to make this modification because “second neural network 210 may learn habits of each first neural network (213A-213D), which may influence the results, improving the reduction of false positives in applicable situations” (NAKANO et al. pg. 3 [0037]).
Regarding Claim 2,
Escalante et al. in view of NAKANO et al. teaches the process of claim 1.
NAKANO et al. further teaches comprising: providing a second dataset to each independent artificial neural network; and identifying the single class in the second dataset using one or more of each independent artificial neural network and the combining classifier (Fig. 2B and pg. 4 [0039]: “Sample 215 may include multiple aspects, such as aspect 216A, aspect 216B, aspect 216C, and aspect 216D, which may be extracted or otherwise obtained from sample 215. In some embodiments, sample 215 may include a plurality of aspects, and each aspect corresponds to one of plurality of first neural networks 212” teach providing a second dataset to the first (independent) neural networks to identify the single class using the first (independent) neural networks and the second (combining) neural network; Fig. 2B element 210 teaches at least two probabilities to indicate whether the input falls into a classification (first class) or does not fall into a classification (second class)).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate comprising: providing a second dataset to each independent artificial neural network; and identifying the single class in the second dataset using one or more of each independent artificial neural network and the combining classifier as taught by NAKANO et al. to the disclosed invention of Escalante et al.
One of ordinary skill in the arts would have been motivated to make this modification because “second neural network 210 may learn habits of each first neural network (213A-213D), which may influence the results, improving the reduction of false positives in applicable situations” (NAKANO et al. pg. 3 [0037]).
Regarding Claim 8,
Claim 8 recites analogous limitations to claim 1. Therefore, claim 8 is rejected based on the same rationale as claim 1.
NAKANO et al. further teaches A computer readable medium comprising instructions that when executed by a processor execute a process comprising (see pg. 7 [0080]-[0082]).
Escalante et al. and NAKANO et al. are analogous art to the claimed invention because they are directed to using multiple neural networks for classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate A computer readable medium comprising instructions that when executed by a processor execute a process comprising as taught by NAKANO et al. to the disclosed invention of Escalante et al.
One of ordinary skill in the arts would have been motivated to make this modification because “second neural network 210 may learn habits of each first neural network (213A-213D), which may 
Regarding Claim 9,
Claim 9 recites analogous limitations to claim 2. Therefore, claim 9 is rejected based on the same rationale as claim 2.
NAKANO et al. further teaches comprising instructions for (see pg. 7 [0080]-[0082]).
Escalante et al. and NAKANO et al. are analogous art to the claimed invention because they are directed to using multiple neural networks for classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate comprising instructions for as taught by NAKANO et al. to the disclosed invention of Escalante et al.
One of ordinary skill in the arts would have been motivated to make this modification because “second neural network 210 may learn habits of each first neural network (213A-213D), which may influence the results, improving the reduction of false positives in applicable situations” (NAKANO et al. pg. 3 [0037]).
Regarding Claim 15,
Claim 15 recites analogous limitations to claim 1. Therefore, claim 15 is rejected based on the same rationale as claim 1.
NAKANO et al. further teaches A system comprising: a computer processor; and a memory coupled to the computer processor; wherein the computer processor and the memory are operable for: (see pg. 7 [0078] & 0082]).
Escalante et al. and NAKANO et al. are analogous art to the claimed invention because they are directed to using multiple neural networks for classification.

One of ordinary skill in the arts would have been motivated to make this modification because “second neural network 210 may learn habits of each first neural network (213A-213D), which may influence the results, improving the reduction of false positives in applicable situations” (NAKANO et al. pg. 3 [0037]).
Regarding Claim 16,
Claim 16 recites analogous limitations to claim 2. Therefore, claim 16 is rejected based on the same rationale as claim 2.
NAKANO et al. further teaches the computer processor is operable for (see pg. 7 [0078] & 0082]).
Escalante et al. and NAKANO et al. are analogous art to the claimed invention because they are directed to using multiple neural networks for classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate comprising instructions for as taught by NAKANO et al. to the disclosed invention of Escalante et al.
One of ordinary skill in the arts would have been motivated to make this modification because “second neural network 210 may learn habits of each first neural network (213A-213D), which may influence the results, improving the reduction of false positives in applicable situations” (NAKANO et al. pg. 3 [0037]).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Escalante et al. (“Sow-activity classification from acceleration patterns: A machine learning approach”) in view of NAKANO et al. (US 2018/0350069 A1) and further in view of Terrazas et al. (US 2017/0091627 A1).
Regarding Claim 3,
Escalante et al. in view of NAKANO et al. teaches the process of claim 2.
Escalante et al. in view of NAKANO et al. does not appear to explicitly teach comprising bypassing the combining classifier when only one of the independent artificial neural networks identifies the single class in the second dataset.
However, Terrazas et al. teaches comprising bypassing the combining classifier when only one of the independent artificial neural networks identifies the single class in the second dataset (Fig. 5 Step 508 teaches the blending of the first trained model that corresponds to a second geographic area and the second trained model corresponding to a third geographic area takes place when the second and third geographic area match the first data element of the first geographic area; in other words, if the second and third geographic area do not match the first data element of the first geographic area (which means only the model of the first geographic area classifies the first data element of the first geographic area), then the blending of model process (combining classifier) is bypassed, also see Fig. 5 Steps 502-506 and pg. 6 [0064], which teaches that the blending or mixing of models (combining models) takes place when matching of matching of geographic areas is successful; pg. 3 [0038] taches models can be neural nets).
Escalante et al., NAKANO et al., and Terrazas et al. are analogous art to the claimed invention because they are directed to using multiple neural networks for classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate comprising bypassing the combining classifier when only one of the 
One of ordinary skill in the arts would have been motivated to make this modification in order to “reduce costs associated with determining geographic data and/or metadata using known techniques and provide estimations of metadata in areas difficult to sample with, for example, human surveyors, monitoring applications, and other known data gathering techniques” (Terrazas et al. pg. 1-2 [0019]).
Regarding Claim 10,
Claim 10 recites analogous limitations to claim 3. Therefore, claim 10 is rejected based on the same rationale as claim 3.
Regarding Claim 17,
Claim 17 recites analogous limitations to claim 3. Therefore, claim 17 is rejected based on the same rationale as claim 3.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Escalante et al. (“Sow-activity classification from acceleration patterns: A machine learning approach”) in view of NAKANO et al. (US 2018/0350069 A1) and further in view of Wubbels et al. (US 10,599,984 B1).
Regarding Claim 4,
Escalante et al. in view of NAKANO et al. teaches the process of claim 2.
Escalante et al. in view of NAKANO et al. does not appear to explicitly teach comprising adding a new independent artificial neural network when the combining classifier is not able to identify the single class.
However, Wubbels et al. teaches comprising adding a new independent artificial neural network when the combining classifier is not able to identify the single class (Col. 13 lines 50-60: “Ensembling, as described in this application, can create a single super-model out of many models, which can greatly improve the performance of the super-model by promoting diversity in predictions. The processor can find the optimal number of models to ensemble into a supermodel; typically, as more models are added to the super-model the performance of the super-model will increase until it reaches a saturation point. After this saturation point the model performance no longer improves. The ideal supermodel is the smallest sized super-model that has reached this saturation point in performance” teaches keep adding a new model into the ensemble of models that creates the super-model (corresponds to combiner classifier) until the performance of the super-model reaches optimized performance, thus rendering a new model is added into the super-model ensemble as long as the super-model does not provide satisfactory classification (corresponds to “not able to identify the single class”); Col. 7 lines 14-29 teaches models can be neural networks used to perform classification).
Escalante et al., NAKANO et al., and Wubbels et al. are analogous art to the claimed invention because they are directed to using multiple neural networks for classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate comprising adding a new independent artificial neural network when the combining classifier is not able to identify the single class as taught by Wubbels et al. to the disclosed invention of Escalante et al. in view of NAKANO et al.
One of ordinary skill in the arts would have been motivated to make this modification because “machine learning model can utilize certain techniques in an automated pipeline to improve the performance. The techniques include: ensembling,...Ensembling, as described in this application, can create a single super-model out of many models, which can greatly improve the performance of the super-model by promoting diversity in predictions” (Wubbels et al. Col. 13 lines 47-53).
Regarding Claim 11,
Claim 11 recites analogous limitations to claim 4. Therefore, claim 11 is rejected based on the same rationale as claim 4.
Regarding Claim 18,
Claim 18 recites analogous limitations to claim 4. Therefore, claim 18 is rejected based on the same rationale as claim 4.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Escalante et al. (“Sow-activity classification from acceleration patterns: A machine learning approach”) in view of NAKANO et al. (US 2018/0350069 A1) and further in view of Sesmero et al. (“An ensemble approach of dual base learners for multi-class classification problems”).
Regarding Claim 5,
Escalante et al. in view of NAKANO et al. teaches the process of claim 1.
Escalante et al. in view of NAKANO et al. does not appear to explicitly teach wherein the independent artificial neural networks are trained in parallel.
However, Sesmero et al. teaches wherein the independent artificial neural networks are trained in parallel (pg. 131 first paragraph: “the base modules of BCE are composed by two MLPs that can be trained in a parallel way”).
Escalante et al., NAKANO et al., and Sesmero et al. are analogous art to the claimed invention because they are directed to using multiple neural networks for classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the independent artificial neural networks are trained in parallel as taught by Sesmero et al. to the disclosed invention of Escalante et al. in view of NAKANO et al.
One of ordinary skill in the arts would have been motivated to make this modification “because of the parallel structure of BCE, it is possible to achieve a high computational efficiency on multiprocessor systems” (Sesmero et al. pg. 131 first paragraph).
Regarding Claim 12,
Claim 12 recites analogous limitations to claim 5. Therefore, claim 12 is rejected based on the same rationale as claim 5.
Regarding Claim 19,
Claim 19 recites analogous limitations to claim 5. Therefore, claim 19 is rejected based on the same rationale as claim 5.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Escalante et al. (“Sow-activity classification from acceleration patterns: A machine learning approach”) in view of NAKANO et al. (US 2018/0350069 A1) and further in view of OGINO et al. (US 2020/0175675 A1).
Regarding Claim 6,
Escalante et al. in view of NAKANO et al. teaches the process of claim 1.
Escalante et al. in view of NAKANO et al. does not appear to explicitly teach wherein the independent artificial neural networks comprise a plurality of distinct architectures.
However, OGINO et al. teaches wherein the independent artificial neural networks comprise a plurality of distinct architectures (Fig. 5 teaches learning/training independent CNNs (elements 55-56) that have distinct architectures; pg. 3 [0042]: “This learning data is clustered for each patch 53, to be used as the input image for an unlearned CNN 55 for each cluster ( each learning data) 54, and a process is repeated while changing parameters such as an activation function of each layer of the CNN and a weight between nodes, and a learning rate until a difference between the output image of the CNN and the correct image converges to a predetermined threshold value or less” teaches designing and changing the architecture for a particular independent network to optimize performance of the particular network wherein the architecture is defined by parameters such as activation function, weights, and learning rates).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the independent artificial neural networks comprise a plurality of distinct architectures as taught by OGINO et al. to the disclosed invention of Escalante et al. in view of NAKANO et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[by] using the restorer that has been trained for each feature, it is possible to reproduce the image degraded due to undersampling during imaging in a short time, and to significantly reduce an overall imaging time from imaging to image reconstruction compared to compressed sensing” wherein each of the restorers can be a CNN that has optimized parameters that result in “a difference between the output image of the CNN and the correct image converges to a predetermined threshold value or less” (OGINO et al. pg. 3 [0051], pg. 1 [0010], pg. 3 [0042]).
Regarding Claim 7,
Escalante et al. in view of NAKANO et al. in view of OGINO et al. teaches the process of claim 6.
OGINO et al. further teaches comprising designing an architecture for a particular independent artificial neural network to optimize performance of the particular independent artificial neural network for the class that the particular independent artificial neural network is trained to respond (Fig. 5 teaches learning/training independent CNNs (elements 55-56) that have distinct architectures; pg. 3 [0042]: “This learning data is clustered for each patch 53, to be used as the input image for an unlearned CNN 55 for each cluster ( each learning data) 54, and a process is repeated while changing parameters such as an activation function of each layer of the CNN and a weight between nodes, and a learning rate until a difference between the output image of the CNN and the correct image converges to a predetermined threshold value or less” teaches designing and changing the architecture pg. 3 [0038]: “In an example shown in FIG. 3, a large number of patches constituting the learning image are classified into four clusters (learning data 1 to learning data 4) by 4-means method. The learning data 1 having a feature that a step of luminance appears in a horizontal direction, the learning data 2 having a feature that the luminance changes continuously and the step is unclear, the learning data 3 having a feature that the step appears diagonally, and the learning data 4 having a feature that the luminance changes radially from a center are generated. The learning data are stored in the storage device 300 in advance” teaches that each CNN is trained to respond to a class corresponding to a specific cluster of data).
Escalante et al., NAKANO et al., and OGINO et al. are analogous art to the claimed invention because they are directed to using multiple neural networks for classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate comprising designing an architecture for a particular independent artificial neural network to optimize performance of the particular independent artificial neural network for the class that the particular independent artificial neural network is trained to respond as taught by OGINO et al. to the disclosed invention of Escalante et al. in view of NAKANO et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[by] using the restorer that has been trained for each feature, it is possible to reproduce the image degraded due to undersampling during imaging in a short time, and to significantly reduce an overall imaging time from imaging to image reconstruction compared to compressed sensing” wherein each of the restorers can be a CNN that has optimized parameters that result in “a difference between the output image of the CNN and the correct image converges to a predetermined threshold value or less” (OGINO et al. pg. 3 [0051], pg. 1 [0010], pg. 3 [0042]).
Regarding Claim 13,
Claim 13 recites analogous limitations to claim 6. Therefore, claim 13 is rejected based on the same rationale as claim 6.
Regarding Claim 14,
Claim 14 recites analogous limitations to claim 7. Therefore, claim 14 is rejected based on the same rationale as claim 7.
Regarding Claim 20,
Escalante et al. in view of NAKANO et al. teaches the system of claim 15.
Escalante et al. in view of NAKANO et al. does not appear to explicitly teach wherein the independent artificial neural networks comprise a plurality of distinct architectures; and wherein the processor is operable for designing an architecture for a particular independent artificial neural network to optimize a performance of the particular independent artificial neural network for the class that the particular independent artificial neural network is trained to respond.
However, OGINO et al. teaches wherein the independent artificial neural networks comprise a plurality of distinct architectures; and wherein the processor is operable for designing an architecture for a particular independent artificial neural network to optimize a performance of the particular independent artificial neural network for the class that the particular independent artificial neural network is trained to respond (Fig. 5 teaches learning/training independent CNNs (elements 55-56) that have distinct architectures; pg. 3 [0042]: “This learning data is clustered for each patch 53, to be used as the input image for an unlearned CNN 55 for each cluster ( each learning data) 54, and a process is repeated while changing parameters such as an activation function of each layer of the CNN and a weight between nodes, and a learning rate until a difference between the output image of the CNN and the correct image converges to a predetermined threshold value or less” teaches designing and changing the architecture for a particular independent network to optimize performance of the pg. 3 [0038]: “In an example shown in FIG. 3, a large number of patches constituting the learning image are classified into four clusters (learning data 1 to learning data 4) by 4-means method. The learning data 1 having a feature that a step of luminance appears in a horizontal direction, the learning data 2 having a feature that the luminance changes continuously and the step is unclear, the learning data 3 having a feature that the step appears diagonally, and the learning data 4 having a feature that the luminance changes radially from a center are generated. The learning data are stored in the storage device 300 in advance” teaches that each CNN is trained to respond to a class corresponding to a specific cluster of data; Fig. 16 teaches processor).
Escalante et al., NAKANO et al., and OGINO et al. are analogous art to the claimed invention because they are directed to using multiple neural networks for classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the independent artificial neural networks comprise a plurality of distinct architectures; and wherein the processor is operable for designing an architecture for a particular independent artificial neural network to optimize a performance of the particular independent artificial neural network for the class that the particular independent artificial neural network is trained to respond as taught by OGINO et al. to the disclosed invention of Escalante et al. in view of NAKANO et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[by] using the restorer that has been trained for each feature, it is possible to reproduce the image degraded due to undersampling during imaging in a short time, and to significantly reduce an overall imaging time from imaging to image reconstruction compared to compressed sensing” wherein each of the restorers can be a CNN that has optimized parameters that result in “a difference between the 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KIBUNE et al. (US 2019/0197395 A1) teaches a method of generating a model ensemble.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/YING YU CHEN/               Examiner, Art Unit 2125